DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on August 25, 2021 has been entered. Claims 10-12 and 14-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on May 25, 2021.

Response to Arguments
Applicant’s arguments see pages 6-10, filed August 25, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 10-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 10, none of the cited prior art alone or in combination provides motivation to teach “using the one of the first surrounding information and the second surrounding information, wherein the driving condition is whether the mobile object is under autonomous travel or under manual driving, and the three-dimensional data is data obtained by extracting, from three dimensional point cloud data, only a point cloud having an amount of a feature a feature amount of visible light information greater than or equal to a threshold for each predetermined data unit” as the references only teach the concept of switching between 2D and 3D display and switching between autonomous and manual driving modes, however the references fail to disclose the composite process of determining which display data to present based on manual and autonomous driving modes based on extracted 3D point cloud data where visible lighting of a preset threshold is used as the parameter for generating secondary information to be displayed pertaining to the different travel modes, in conjunction with the remaining limitations of claim 10.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 19, none of the cited prior art alone or in combination provides motivation to teach “determining which one of first surrounding information and second surrounding information is to be used, based on a driving condition of the mobile object; and using the one of the first surrounding information and the second surrounding information, wherein the driving condition is whether the mobile object is under autonomous travel or under manual driving, the three-dimensional data is data obtained by extracting, from three dimensional point cloud data, only a point cloud having an amount of a feature greater than or equal to a threshold for each predetermined data unit, and in the determining, the first surrounding information is determined to be used when the mobile object is under autonomous travel, and the second surrounding information is determined to be used when the mobile object is under manual driving” as the references only teach the concept of switching between 2D and 3D display and switching between autonomous and manual driving modes, however the references fail to disclose the composite process of switching displayed data based on manual and autonomous driving modes in which a 2D display is provided specifically under self-driving mode and a 3D perspective display is provided when the vehicle is determined to be in a manual driving mode with respect to the surrounding information, in conjunction with the remaining limitations of claim 19.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 18 and 20, these claims recite limitations similar in scope to that of claims 10 and 19, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 11, 12, and 14-17, these claims depend from allowed base claim 10, and thus is allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 7,869,943 B1 – Reference is of particular relevance as it discloses  flight management systems and methods that generate three-dimensional (3D) graphical representations of airspace in a vicinity of an aircraft (e.g., in flight or during take-off) and can include a display and a processor that drives the display to generate a two-dimensional (2D) or three-dimensional (3D) depictions of flight paths.
US 2011/0090221 A1 – Reference is of particular relevance to the application as it discloses a method of displaying a navigation map for automatically determining a location of a vehicle, as three-dimensional or 2D data associated with buildings surrounding the vehicle are identified, and a nonphotorealistic image of 3D objects around the vehicle is rendered based on the data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619